Filed 9/9/15 Wright v. Community Housing Partnership CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


MICHAEL WRIGHT,
         Plaintiff and Appellant,
                                                                     A140004
v.
COMMUNITY HOUSING                                                    (San Francisco City & County
PARTNERSHIP,                                                         Super. Ct. No. CGC 12517035)
         Defendant and Respondent.

         Plaintiff and appellant Michael Wright, proceeding in propria persona, appeals
from an adverse judgment, following a jury trial, in this case against his landlord,
asserting claims for negligence and breach of the implied warranty of habitability. 1
Wright sought damages for an alleged mouse infestation, while his landlord apparently
claimed Wright was a hoarder and responsible for any problem.
         Wright’s opening brief consists of a hand-scripted cover sheet referencing “due
process,” “equal protection” and “judicial misconduct.” Attached to the cover page is a
partial transcript of a hearing on August 29, 2013, at which Wright did not personally
appear but appeared by phone. It apparently occurred midtrial and concerned legal and
evidentiary rulings with which Wright disagreed.2 Wright does not identify any
particular parts of the transcript he maintains reflect error, let alone provide any analysis


         1
        We conclude this matter is proper for disposition by memorandum opinion in
accordance with California Rules of Court standard 8.1.
      2
        The transcript reflects Wright did appear later in the morning.


                                                             1
or authority supporting any claim of error. Based on the transcript, alone, we do not
discern any error or abuse of discretion. For example, while the trial court did not allow
Wright to ask a witness about mice in all nine apartments “named in” his complaint, it
did allow him to ask about mice in apartments “around [Wright’s] in every direction.”
There was no abuse of discretion in limiting Wright’s questions to those that would elicit
relevant evidence. Moreover, the transcript shows the trial court exercised extreme
patience with Wright despite his agitated responses to the court’s rulings.
       Wright’s reply brief consists of many dense, hand-scripted pages that recount his
claims of infestation, accuse the trial court of violating a host of his civil rights, and
purport to respond to virtually every paragraph of the respondent’s brief (which Wright
has copied into and throughout his brief). It also includes pages of the partial transcript
Wright attached to his opening brief, as well as copied excerpts from cases and head
notes to cases, and pages of copied photographs. This amalgam is virtually
incomprehensible. While we have done our best to read through this brief, we again
discern no error or abuse of discretion by the trial court.3
       California Rules of Court, rule 8.204(a)(2)(C) requires that an appellant’s opening
brief provide “a summary of the significant facts limited to matters in the record,” and
rule 8.204(a)(1)(C) requires all appellate litigants to “[s]upport any reference to a matter
in the record by a citation to the volume and page number of the record where the matter
appears.” (Cal. Rules of Court, rule 8.204(a)(1)(C) & (a)(2)(C).) Rule 8.204(a)(1)(B)
requires litigants to “support each point by argument and, if possible, by citation to
authority.” (Id., rule 8.204(a)(1)(B).) Thus, reciting purported facts without providing
any record cite violates these rules. (See, e.g., Evans v. Centerstone Development Co.
(2005) 134 Cal. App. 4th 151, 166 [“plaintiffs repeatedly cite to 170 pages of their motion

       3
          We have also reviewed the partial transcripts Wright has designated as
“Exhibits” 14, 15, and 16, and the portions thereof he has highlighted with underlining,
stars, and commentary. Again, we discern no evidentiary or procedural error or abuse of
discretion. We further note many of the objections made by the defense to Wright’s
questions were, in fact, overruled, and the trial court displayed remarkable patience
throughout Wright’s often wide-ranging questioning.


                                               2
to vacate without directing us to specific pages”] (Evans); Doppes v. Bentley Motors, Inc.
(2009) 174 Cal. App. 4th 967, 990 [“Sections of the statement of facts in the appellant’s
opening brief include no record citations at all.”].)
       When a litigant repeatedly fails to provide citations to the record, the rule violation
is “egregious,” significantly burdening the opposing party and the court. (Evans, supra,
134 Cal.App.4th at pp. 166–167.) Accordingly, “any point raised that lacks citation may,
in this court’s discretion, be deemed waived” or disregarded. (Deal Real v. City of
Riverside (2002) 95 Cal. App. 4th 761, 768 (Del Real); see also Falcon v. Long Beach
Genetics, Inc. (2014) 224 Cal. App. 4th 1263, 1267 [“To further complicate review,
plaintiffs make numerous factual assertions in their briefs without record citation” but
“[w]e are entitled to disregard such unsupported factual assertions”.]; Lueras v. BAC
Home Loans Servicing, LP (2013) 221 Cal. App. 4th 49, 60 [rule applies in demurrer
context]; Hernandez v. Vitamin Shoppe Industries, Inc. (2009) 174 Cal. App. 4th 1441,
1453 [“ ‘an appellate court may disregard any factual contention not supported by a
proper citation to the record’ ”]; Niles Freeman Equipment v. Joseph (2008)
161 Cal. App. 4th 765, 788 [“No record citation is given for this assertion, therefore we
disregard it.”].)
       Further, as the appellant, it was Wright’s obligation “to point out portions of the
record that support the position taken on appeal.” (Del Real, supra, 95 Cal.App.4th at
p. 768. “The appellate court is not required to search the record on its own seeking
error.” (Ibid.)
       Not a single assertion in Wright’s briefs is supported in a manner that complies
with the Rules of Court, and we could affirm the judgment solely on the ground he has
thereby waived any issues on appeal. Nevertheless, we have done our best to identify
Wright’s principal complaints and reviewed those transcripts he has highlighted. As
discussed above, not only do we see no error or abuse of discretion, but it is clear Wright
was treated fairly and accorded due process.
                                        DISPOSITION
       The judgment is affirmed. The parties to bear their own costs on appeal.


                                               3
                                           _________________________
                                           Banke, J.


We concur:


_________________________
Humes, P. J.


_________________________
Dondero, J.




A140004, Wright v. Community Housing Partnership




                                       4